DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I (claims 1-2, 7-9, 20, 22, 28 and 33-34) in the reply filed on 25 August 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 31, 32 & 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-9, 20, 22, 28 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 10-12, 28, 29, 31, 32 & 37 of copending Application No. 15/300,713.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to assessing/diagnosing subjects at risk for an alpha-synucleinopathy with similar methods steps that include use of activated leukocytes, or activation of leukocytes by contacting leukocytes with naturally occurring epitopes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-9, 20, 22, 28 and 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Based upon an analysis with respect to the claim as a whole, claim(s) 1-2, 7-9, 20, 22, 28 and 33-34 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below:
The unpatentability of laws of nature/natural phenomenon was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).

The method of the instant claims relies on observing a law of nature, as disclosed on pages 3-7, 41, 42, 96-99, 101 & 117-118 of the specification, in which activation of leukocytes is a natural phenomenon, which includes activation during any α-synucleinopathy disease state, such as Parkinson’s disease, Lewy body dementia and Alzheimer’s disease.  In other words, the discovery of a naturally-occurring correlation between α-synuclein, its natural epitopes and leukocyte activation is merely observing a law of nature of subjects at risk of developing PD, LBD or AD.  The specification then describes use of general, routine and conventional techniques well known in the art for “assessing… risk… or for diagnosing or confirming…”, “assessing… leukocyte… activat[ion], and “determining…”; as well as the mental steps of “assessing…”, “identifying the subject as at risk…” or ”not at risk…”, “identifying…”, “diagnosing or confirming…”, “directing…”, and “concluding…”.
Accordingly, the current claims simply rely on the recognition of a natural relationship between in vivo activation of leukocytes by naturally-occurring α-synuclein epitopes and the likelihood of developing PD, LBD or AD, which are natural phenomena/ processes/ disease states.                                                                                                                                                                      
In Mayo Collaborative Services it was held that:

"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. [emphasis added].

The claims recite nothing significant beyond the sum of their parts taken separately.  The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it." As set forth in the decision,
"[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. [emphasis added]"

Consistent with the October 2019 Patent Eligibility Guidance Update:
a) the current invention remains directed to a method observing a natural law/natural phenomenon wherein naturally-occurring epitopes to a-synuclein are “obtained from a human subject”, and where “assessing”/observing/ “determining” “whether leukocytes have increase[d] activation” after binding these naturally obtained a-synuclein epitopes, etc. adds nothing beyond what happens naturally, no matter what was known in the art beforehand or what Applicants mentally want to be observed; thereby, not currently overcoming Prong One (Step 2A- Prong One) of the October 2019 Patent Eligibility Guidance Update.
b) the current claims further fail to recite a practical application of additional elements that integrate the judicial exception into a practical application, and in contrast continue to recite abstract mental steps, such as “assessing”, “diagnosing”, “confirming”, “determining”, and then 
c) nothing significantly more than the judicial exception is recited within the claims, which alternatively recite either no testing nor separation methods, or recite routine and conventional generic techniques on how to perform the claimed method, for example, as evidenced by the generic conventional assays recited in claims 22 & 34, for example (Step 2B).
In conclusion, the current claims merely encompass observing naturally-occurring phenomenon/products, whether containing naturally phosphorylated or nitrated amino acids, with no practical application being recited.
Second, claims 1-2, 7-9, 20, 22, 28 and 33-34 recite the mental step of “assessing…”, “identifying the subject as at risk…” or ”not at risk…”, “diagnosing or confirming…”, generically “identifying”, “directing…”, and “concluding…”, respectively, which are also judicial exceptions, because they are abstract ideas. 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claim 7 recites the broad recitation of “at least about 35…”, and also “at least about 40/45/50/55/60/65/70/75 /80 years of age”, which are all narrower statements of the broader ranges recited.  Likewise, claim 20(d) recites the broad range “about 16”, and then recite the narrower range “at least 15,/5-50/8-11/8-14 amino acids”.
Second, it is unclear in claim 7(c) what a “symptom that has preceded the onset of the α-synucleinopathy…” entails, when none are recited, and when the onset of the α-synucleinopathy has yet to occur.
Third, in claim 20(b), (c), (g), (j), (k), (l) & (p), it is unclear what constitutes “comprises consecutive amino acids that are identical to a stretch of consecutive amino acids in a protein that is produced by neurons”, etc., when no protein or no “α-syn mutant”, etc. alternatively is 

Claims 1-2, 7-9, 20, 22, 28 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps, See MPEP § 2172.01. The omitted steps are:
-what physically definable steps are required to determine “whether the leukocytes have increased activation after contact with the epitope” has occurred (i.e., claim 1 (D), all recited (iii)-(iv) [which themselves are not consistently recited] & (C)-(D)), etc., and what constitutes a discernable boundary to determine the metes and bounds encompassed by “activation”; thereby, not “providing [a] clear warning to others as to what constitutes infringement of the patent”, no matter what conventional assays are used.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 20, 22, 28 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer et al (WO 2015/157117 A2; IDS Ref 1).


Sulzer et al. teach a method for assessing whether a subject is at risk of developing, or for diagnosing or confirming whether a subject is afflicted with an alpha alpha-synucleinopathy, a tauopathy, Parkinson's disease (PD), Amyotrophic lateral sclerosis (ALS), Lewy body dementia (LBD), or Alzheimer’s disease (AD) (i) obtaining leukocytes from the subject, (ii) contacting the leukocytes with an epitope peptide to activate them (e.g., pgs. 2-11, 18-30 & 35-38), which are almost identical to the instantly claimed invention (i.e., as it relates to claims 1, 2, 7, 9, 20, 22, 28  & 33-34); thereby, clearly anticipating these claims.  Additionally,  the test polypeptide comprises consecutive amino acids that are identical to a stretch of consecutive amino acids in alpha-synuclein (alpha-syn) , tau, leucine-rich repeat kinase 2 (LRRK2) or glucocerebrosidase.'); (iii) determining whether the leukocytes have increased activation after contact with the epitope peptide (e.g., pgs 35-39; as it relates to claims 20, 22, 28 & 33-34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        November 18, 2021